on motion for rehearing.
Blair, J.
The only reason assigned in the motion, which, in our opinion, requires consideration is the following :
“1. Because the court is in error in holding in the last paragraph of its opinion that the rate for inside advertising was 40 cents per inch, since the record ( page 16, line 5) shows it to be 50 cents per inch, and which, estimated upon the same basis computed by this court, of 34 inches, *707at 50 cents per inch per week, for 35 weeks, would make a total of $420.00 instead of $336.00, or a difference of $84.00 in defendant’s favor.”
It is true', as alleged, that the regular charge for inside space was 50 cents per inch, but the advertising with which defendant’s space was filled was not published at that rate.
“Q. And you say you would not let it go because you would not get the price ?
“A. We never deviate from our rate card.
“ Q. Yet didn’t you tell us this morning that you had lots of advertising in this particular space for which you only obtained forty cents per inch ?
“A. Yes, sir.
‘ ‘ Q. And put it in this space that you say has a value of fifty-five cents ?
“A. Yes, sir.
“ Q. To the defendant in this case ?
“A. Yes, sir.
“ Q. Well, now, wasn’t that a cut in the price ?
“A. No.
“ Q. It occupied this space, you say ?
“A. Yes.
“ Q. .And was for forty cents?
“A. Yes, sir.
“ Q. And yet you contend that was not a cut in the price ?
“A. No, sir. We never have made a cut of less than the regular rate for the inside cover page, nor did we ever take a contract at forty cents for such space. But it is our custom never to raise the price on a customer as long as he stays with us, so that we have some taken many years ago at thirty-two cents. * * * It was not a cut in the price for us to print these other advertisements on that page at forty cents ‘ because the advertisements were not contracted for that particular space.’ They were contracted for run of paper.”
Other advertisements were published in defendant’s space at 50 cents, some at 53, some at 55, some at 77, some at 42. Plaintiff’s manager testified that possibly this space might have been taken by some of their new customers at inside page rates.
*708“ So the probabilities are that you could have filled this space with advertising if you had not felt obliged to tell the advertiser that he might have to vacate that space ?
“A. Possibly by splitting it up into smaller spaces.”
The plaintiff was under no legal obligation to split up the time or space covered by the contract; neither was he under obligation to refrain from selling other unoccupied space to other parties, and thereby deprive himself of the profits, which, except for the violation of the contract by defendant, would have been secured. The burden of proof was on the defendant to show that the plaintiff could have obtained more for the space than it actually did obtain, and we are still of the opinion that the defendant failed in this regard. The defendant received credit for all that the plaintiff received for this space, which, under its proofs, was all that it was entitled to.
■ Motion denied.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.